DETAILED ACTION
Drawings
	The amendments to the Figures have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20160313306) in view of Takagi (US 20040235153), Lee (US 20140113345) and Przyborski (US 20100048411).
With respect to claim 3, Ingber discloses a skin-on-a-chip device comprising a lower layer (Figure 2B:206) configured to include a microfluidic channel (Figure 2B:225) and a membrane (Figure 2B:208).  An upper layer (Figure 2B:204) is disposed on the 
Takagi discloses a cell culture device comprising a base layer (Figure 3:34) and a lower layer (Figure 3:4) disposed on the base layer and configured to include a microfluidic channel (Figure 3:20) and a membrane (Figure 3:22).  An upper layer (Figure 3:6) is disposed on the lower layer.  Takagi teaches that the upper and lower layer form a cell culture chamber (Figure 2:8) comprising a support (Figure 2:32) that promotes three-dimensional culture.  A connector (Figure 9:51, 52, 54, 58) causes linear motion in the cells when driven by an external linear drive device (Figure 9:56).

Before the effective filing date of the claimed invention, it would have been obvious to use an external linear drive device and associated connector to stretch the membrane in the Ingber device to cause linear motion in the skin cells.  Takagi teaches that this is an alternative method for physically stimulating cells growing on a membrane.  Takagi states that the produced tensile stress enhances acceleration of culture by providing physical stimulation necessary for prolongation and differentiation.  Ingber notes in at least paragraph [0152] that the operating channels 252 are not always necessary, and, accordingly, one of ordinary skill would have found it obvious to replace them with an alternative means for creating stress/strain conditions within the cell culture chamber. When doing this, Lee teaches that the cell support may be stretched and contracted by varying amounts, as a percent contraction is merely a comparison of the resting dimension against the contracted dimension.  It is prima facie obvious to optimize a result effective variable (here, the degree to which the skin cell layer is contracted) through routine experimentation.

Ingber, Takagi and Lee still differ from Applicant’s claimed invention because even though Ingber states that the cells are skin cells disposed within a collagen 
Przyborski discloses a system for evaluating a dermatological composition comprising a skin cell culture chamber for three-dimensionally culturing skin cells, wherein the chamber contains collagen as a support and a dermal layer made of a mixture of fibroblasts and collagen.  Keratinocytes are disposed on top of the dermal layer to form a skin cell layer, wherein the upper side of the skin cell culture chamber is exposed to air.  The system includes a membrane positioned below the skin cell culture chamber that prevents the skin cells from being immersed in the culture fluid.  This is shown in at least Fig. 31 and described in paragraph [0186].
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the cells in Ingber are arranged to form a bottom layer comprising a mixture of fibroblasts and collagen and an upper layer comprising keratinocytes exposed to air.  Przyborski teaches in at least paragraph [0245] that this arrangement of cell types enables long term growth and maintenance of polarized epithelia that closely resembles native skin, which allows one to “investigate the function of skin epithelial cells in a broad range of applications, including basic science, development of pharmaceuticals and assessment of compound toxicity”.  Ingber values creating a system that closely mimics in vivo cell growth conditions, and therefore those of ordinary skill would have been motivated to co-culture fibroblasts with keratinocytes as suggested by Przyborski.

With respect to claim 4, Ingber, Takagi, Lee and Przyborski disclose the combination as described above.  As previously discussed, Takagi and Lee show that 

With respect to claims 6 and 11, Ingber, Takagi, Lee and Przyborski disclose the combination as described above.  Ingber teaches in at least paragraphs [0091]-[0093] that the device may be made from glass and transparent synthetic polymers, such as PDMS. 

	With respect to claim 19, Ingber, Takagi, Lee and Przyborski disclose the combination as described above.  Przyborski teaches that keratinocytes are infiltrated in the dermal layer during cell stratification.  The thinning of a stratum corneum formed upon the keratinocytes will occur as a result of intermittent linear motion in the modified Ingber device.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20160313306) in view of Takagi (US 20040235153), Lee (US 20140113345) and Przyborski (US 20100048411) as applied to claim 3, and further in view of Rosell (US 20160032234).

Rosell discloses a cell culture device comprising an elastic culture medium chamber (Figure 1:100) with a flexible substrate (Figure 1:114) that is linearly stretched using a connector (Figure 1:1224) coupled to a linear drive device.  At least paragraph [0040] states that the connector is a magnet and the linear drive device is an external electromagnet.
Before the effective filing date of the claimed invention, it would have been obvious to stretch and contract the skin cell layer of Ingber using magnets.  It is well within the ability of one of ordinary skill to choose one art-recognized option (here, a connector comprising a magnet and a linear derive device that is an electromagnet) from a list of available selections.  As evidenced by Rosell, a drive device activated using magnets would have produced controllable and predictable compression of the skin cell layer.

Response to Arguments
In response to Applicant’s amendments filed 25 February 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Ingber with Takagi, Lee and Przyborski.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799